DETAILED ACTION
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/30/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendment
Receipt is acknowledged of an amendment to the claims of application #16342570 received on 8/30/2021. Claims 1-12 are cancelled. Claims 13-22 are amended. Claims 23-24 are previously presented. Claims 13-24 are pending. All pending claims are considered and examined.
Response to Arguments
Applicant’s arguments, filed 8/30/2021, with respect to claim 13 have been fully considered and are persuasive.  The rejection of claim 13 has been withdrawn. 
Allowable Subject Matter
Claims 13-24 are allowed.
The following is an examiner’s statement of reasons for allowance: The cited prior art of record does not teach or fairly suggests the specific combination of a system for dispatching objects via individuals of a community, comprising: - packages intended to contain the objects, having dimensions and weights allowing a single person to carry the packages, and given at least one recognition code, - portable computing units held by the individuals of the community; and - a computing platform including at least one computing application intended to be downloaded by the computing units held by the individuals of the community, and including at least one database relating to the packages listing the recognition codes of all packages, wherein each package is provided with at least one image sensor for said object(s), wherein the system includes a module to determine and detect a predetermined key step in the dispatch of the package, wherein the computing platform and/or the computing units are receive responsibility acceptance signal from the individual temporarily in charge of the package via the computing application contained in the computing unit held by said individual; and -transmit an image capture signal to the image sensor after receiving a responsibility acceptance signal.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hill et al. (US 10853757 B1) discloses video for real-time confirmation in package tracking systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN C LY whose telephone number is (571)270-7898. The examiner can normally be reached Monday - Friday, 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on (571) 272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/TOAN C LY/               Primary Examiner, Art Unit 2887